         Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 1 of 19

                                                                                      EXHIBIT 4

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                           § Case No. 20-31884 (DRJ)
                                                                        §
                                         Reorganized Debtors.           § (Jointly Administered)
                                                                        §

                                 DECLARATION OF CHARLES M. RUBIO

             I, Charles M. Rubio, makes this declaration under 28 U.S.C. § 1746:

              1.       I am a partner at the firm of Diamond McCarthy LLP (“Diamond McCarthy”), a

    law firm with offices in Houston and Dallas, Texas; New York, New York; and Los Angeles

    and San Francisco, California. I have been duly admitted to practice in, and am a member in

    good standing of, the bars of the States of Texas and New York as well as the United States

    District Courts and Bankruptcy Courts for the Southern, Northern, Eastern and Western Districts

    of Texas and the Southern District of New York.

              2.       I have read the Class Representatives’ and Settlement Class Counsel’s

    Motion For Approval of: (I) ) Administration Expenses; (II) Class Counsel Fees And

    Expenses; and (III) Class Representatives Fee (the “Fees and Expenses Motion”).2 To the




1
             The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized
             Debtor’s federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan
             Investment Partners I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production
             Partners I-A, L.P. (8100); Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M,
             L.P. (8106); and SPP I-B GP, LLC (8092). The location of the Reorganized Debtors’ service address is:
             1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056. “Debtors” refers to these same entities before the
             Effective Date of the Amended Joint Prepackaged Plan of Reorganization of Sheridan Holding Company I,
             LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [ECF No. 11] (the “Plan”).
2
             Capitalized terms used but not defined herein have the meanings assigned to such terms in the Fees and
             Expenses Motion.
    Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 2 of 19




best of my knowledge, information and belief, the statements in the Fees and Expenses

Motion are true and correct.

       3.     I submit this Declaration to provide the Court with information on the

retention of Diamond McCarthy by Class Counsel and the proposed compensation

procedures set forth in the Fees and Expenses Motion.

       4.     On or about February 3, 2020, Sharp Barton LLP k/n/a Sharp Law LLP

(“Sharp Law”), one of the Class Counsel, retained Diamond McCarthy to serve as

bankruptcy counsel to represent the Settlement Class in connection with the anticipated

bankruptcy filing of the Debtors. The scope of the engagement includes: (i) working on

the Settlement Agreement between the Settlement Class, on the one hand, and the Debtors

and Sheridan Production Company, LLC (“SPC”), on the other hand, (ii) advising Sharp

Law how to implement the settlement agreement in the Debtor’s bankruptcy case (the

“Bankruptcy Case”), (iii) representing the Settlement Class in hearings in the Bankruptcy

Court related to the Settlement Agreement, and (iv) other matters related to the

Bankruptcy Case that Sharp Law may request from time to time.

       5.     My hourly bill rate is $550.00 and the hourly rates for associate attorneys

and paralegals of Diamond McCarthy are between $295.00 to $395.00 and $145.00 to

$220.00, respectively. These rates are subject to increase from time to time, usually at

the beginning of the calendar year. I agreed to provide Sharp Law 30-days’ written notice

prior to any changes in these rates. I do not anticipate any changes to these billing rates

during the pendency of the engagement.

       6.     On or about March 12, 2020, Diamond McCarthy and SPC entered into a

certain fee payment letter agreement, a copy of which is attached hereto as Exhibit A (the


                                            2
    Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 3 of 19




“Fee Payment Letter”).     Pursuant to the Fee Payment Letter, SPC agreed to provide

Diamond McCarthy a retainer of $50,000 to be used to pay reasonable and documented

fees and out-of-pocket expenses incurred in connection with the representation of the

Settlement Class. SPC and Diamond McCarthy acknowledged that to the extent the

amount of Diamond McCarthy’s statements exceeded the Retainer balance then such

expense shall, subject to Bankruptcy Court approval, constitute an Administration

Expense, as such term is defined in the Settlement Agreement.

       7.     Pursuant to the Fee Payment Letter, I prepared and transmitted fee

statements to SPC for reasonable and documented fees and out-of-pocket expenses

incurred in connection with the representation of the Settlement Class. I transmitted a fee

statement letter for the period through and including March 31, 2020, a copy of which is

attached hereto as Exhibit B, and a fee statement letter for the period through April 30,

2020, a copy of which is attached hereto as Exhibit C. The fee statement letters include

fee statements with details of the reasonable and documented fees and out-of-pocket

expenses incurred during such periods.

       8.     As of April 30, 2020, Diamond McCarthy incurred 78.3 hours of attorney

and paralegal time in connection with this engagement for a total of $39,034.50 in fees.

As of April 30, 2020, Diamond McCarthy has not incurred any out-of-pocket expense in

connection with this engagement.

       9.     I was involved in the negotiations of the Settlement Agreement, the motion

for preliminary approval of the Settlement Agreement and the ancillary documents

attached thereto.




                                            3
    Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 4 of 19




       10.     With respect to compensation of bankruptcy counsel for the Settlement

Class, the Settlement Agreement provides that the Administration Expenses, includes,

among other things, the “[f]ees and expenses of bankruptcy counsel to represent the

Settlement Class hired by Settlement Class Counsel with hourly fees and expenses

presented at the Settlement Fairness Hearing.” Settlement Agreement, § 1.1.

       11.     I advised Class Counsel in connection with the preparation and

implementation of the Notices of Rule 2004 Examinations on the successor third-party

operators to obtain volumetric data and revenue paydecks that will be used for the

implementation of the Settlement Agreement. In connection with these Notices of Rule

2004 Examination, I conferred with three of the representatives of the third-party

operators.

       12.     I was also involved in the preparation of the Fees and Expenses Motion. I

believe that the requested relief in the Fees and Expenses Motion establishes a fair and

reasonable procedure for the payment of the fees and expenses of bankruptcy counsel to

represent the Settlement Class that is consistent with the terms of the Settlement

Agreement and the Fee Payment Letter.

       13.     I anticipate continuing to expend time and resources on this engagement

until the Settlement Agreement is fully implemented.

               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct to the best of my knowledge and belief.

Executed on May 15, 2020


                                            ________________________________
                                            Charles M. Rubio


                                               4
                              Exhibit
Case 20-31884 Document 182-4 Filed    A
                                   in TXSB on 05/15/20 Page 5 of 19
Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 6 of 19
Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 7 of 19
Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 8 of 19
         Case 20-31884 Document 182-4 Exhibit
                                       Filed inBTXSB on 05/15/20 Page 9 of 19
                                                                                                      CHARLES M. RUBIO | PARTNER
                                                                                                 CRUBIO@DIAMONDMCCARTHY.COM
                                                                                                                 P. 212.430.5438
295 Madison Avenue, 27th Floor | New York, NY 10017 | Phone: 212.430.5400 | Fax: 212.430.4599                    F. 212.430.5499



                                                             April 16, 2020

Sheridan Production Company, LLC
1360 Post Oak Blvd. Suite 2500
Houston, TX 77056
Attn: Cheryl S. Phillips

           Re:        Sheridan Holding Company I, LLC and Affiliates

Dear Ms. Phillips:

        Reference is made to that certain letter agreement, dated March 12, 2020 (the “Fee
Letter”),1 by and between Sheridan Production Company, LLC (“SPC”) and Diamond McCarthy
LLP (“Diamond McCarthy”) with respect to Diamond McCarthy’s retention by Sharp Barton LLP
to serve as bankruptcy counsel for a settlement class of royalty owners (the “Proposed Class”) who
received or who were entitled to receive royalty payments from SPC.

       Pursuant to the Fee Letter, Diamond McCarthy shall provide summary statements to the
Company for its reasonable services rendered to, and reasonable and documented expenses
incurred on behalf of, the Proposed Class every month, or as more frequently as Diamond
McCarthy may reasonably determine to be necessary.

       Enclosed herewith is a statement for services provided to the Proposed Class through
March 31, 2020. Pursuant to the Fee Letter, Diamond McCarthy may debit the Retainer provided
by SPC not less than seven (7) calendar days after delivery of the Summary Statement.

           Call me if you have any questions or comments regarding this matter.

                                                                        Diamond McCarthy LLP




                                                                        Charles Rubio, Partner



Enclosure

CC:        Rachael Marie Bazinski (rachael.bazinski@kirkland.com)
           Rex A. Sharp (rex@sharpbarton.com)
           Barbara Frankland (barbara@sharpbarton.com)



1
           Capitalized terms used but not defined herein have the meanings assigned to such terms in the Fee Letter.
                       Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 10 of 19




                                          Fed. Tax I.D. #XX-XXXXXXX

Rex A. Sharp                                                          Invoice 34432
Sharp Barton LLP                                                       April 15, 2020
5301 West 75th Street
Prairie Village, KS 66208


ID: 1249-00013 - CMR
Re: Sheridan Fund I
For Services Rendered Through 3/31/2020


           Current Fees                                31,812.00
           Total Current Charges                                         31,812.00

           Total Due                                                    31,812.00
                      Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 11 of 19
                                          Diamond McCarthy LLP

Rex A. Sharp                                                                                      April 15, 2020
I.D. 1249-00013 - CMR                                                                            Invoice 34432
Re: Sheridan Fund I                                                                                      Page 2



                                                  Fee Recap
                                                                     Hours         Rate/Hour           Amount
Charles M. Rubio                    Partner                           56.60            550.00         31,130.00
Catherine A. Burrow                 Paralegal                          3.10            220.00            682.00
                                                    Totals            59.70                          31,812.00

                                                       Fee s
Date     Atty Description                                                          Hours     Rate     Amount
01/30/20 CMR Prepare for and attend call with B. Frankland regarding Sheridan       1.10    550.00     605.00
              settlement.
01/31/20 CMR Review next steps email from B. Frankland.                              0.10   550.00       55.00
02/03/20 CMR Review Sections VI and IX of the Settlement Agreement and               0.60   550.00      330.00
              provide comments to R. Sharp and B. Frankland.
02/04/20 CMR Provide comments to form of settlement agreement and send to B.         3.60   550.00     1,980.00
              Frankland and R. Sharp.
02/05/20 CMR Call with Barbara Frankland regarding the settlement, prepare           1.00   550.00      550.00
              revised proposed language regarding payment of counsel fees if
              termination, and address multiple emails with R. Sharp and B.
              Frankland regarding same.
02/06/20 CMR Prepare for and attend all hands call regarding settlement, address     1.30   550.00      715.00
              follow up items in connection with same.
02/07/20 CMR Calls with B. Frankland and R. Bazinski regarding fees.                 0.80   550.00      440.00
02/10/20 CMR Review draft pleadings in connection with the Sheridan matter and       1.20   550.00      660.00
              follow up with B. Frankland regarding same.
02/12/20 CMR Review background materials in preparation for call with B.             1.20   550.00      660.00
              Frankland.
02/13/20 CMR Prepare for and attend call with B. Frankland.                          1.20   550.00       660.00
02/17/20 CMR Prepare comments to the draft settlement agreement and                  3.20   550.00     1,760.00
              preliminary approval order and circulate to B. Frankland, address
              comments from B. Frankland, prepare final versions and send to
              Debtor's counsel.
02/18/20 CMR Prepare for and attend all hands call for Sheridan matter; research     2.20   550.00     1,210.00
              class proof of claim issue and follow up with B. Frankland
              regarding same.
02/20/20 CMR Call with B. Frankland regarding the settlement documents and           0.50   550.00      275.00
              email R. Bazinski regarding same.
02/21/20 CMR Call with R. Bazinski regarding settlement and fee letter and           1.00   550.00      550.00
              follow up with B. Frankland regarding same.
02/24/20 CMR All hands call to discuss status of settlement agreement and            1.50   550.00      825.00
              related matters, follow up call with B. Frankland regarding
              preliminary approval order.
02/25/20 CMR Review precedent materials to determine procedure for applying          0.70   550.00      385.00
                    Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 12 of 19
                                           Diamond McCarthy LLP

Rex A. Sharp                                                                                            April 15, 2020
I.D. 1249-00013 - CMR                                                                                  Invoice 34432
Re: Sheridan Fund I                                                                                            Page 3
Date    Atty   Description                                                            Hours     Rate       Amount
               for class counsel fees in the bankruptcy court.
02/27/20 CMR   Review revised draft of preliminary approval order and draft of          0.50   550.00        275.00
               judgment.
02/28/20 CMR   Prepare for and attend all hands call, address receipt of plan           2.20   550.00       1,210.00
               documents and send to B. Frankland and R. Sharp.
03/01/20 CMR   Review and make comments to chapter 11 plan and disclosure               1.50   550.00        825.00
               statement.
03/02/20 CMR   Continue to review plan documents.                                       0.80   550.00         440.00
03/03/20 CMR   Continue to review plan documents, call with B. Frankland                2.00   550.00       1,100.00
               regarding same, call with Rachael Bazinski regarding plan terms,
               follow up call with B. Frankland.
03/04/20 CMR   Prepare mark up of Settlement Agreement that includes                    4.20   550.00       2,310.00
               comments regarding stay of the class lawsuit, research motion to
               shorten notice, prepare email to B. Frankland regarding same,
               review and provide comments to the draft preliminary approval
               order and the draft judgment.
03/05/20 CMR   All hands call for the Sheridan matter; review plan terms regarding      2.80   550.00       1,540.00
               post-effective date management; follow up with Barbara
               Frankland.
03/09/20 CMR   Prepare comments to judgment and send to B. Frankland; review            1.40   550.00        770.00
               revisions to preliminary approval order.
03/10/20 CMR   Review and mark up draft settlement agreement.                           2.40   550.00       1,320.00
03/12/20 CMR   Prepare for and attend all hands call to discuss status of               1.80   550.00         990.00
               documents, work on fee letter and multiple emails with Rachael
               Bazinski regarding same.
03/13/20 CMR   Prepare for and attend all hands call to review drafts of joint          1.80   550.00        990.00
               motion, settlement agreement and exhibits, discuss opt out and
               release language with Barbara Frankland, review language and
               follow up regarding same.
03/16/20 CMR   All hands call to discuss status of the documents and schedule           0.40   550.00        220.00
               next call.
03/16/20 CMR   Review and revise Rex Sharp declaration and stipulation and order        0.60   550.00        330.00
               administratively closing class lawsuits.
03/17/20 CMR   All hands call to discuss status of settlement documents; follow up      1.00   550.00        550.00
               call with Barbara Frankland to discuss attendance at first day
               hearing and discovery requests.
03/18/20 CMR   Call with Barbara Frankland regarding status of documents;               0.80   550.00        440.00
               review drafts and provide comments.
03/20/20 CMR   Calls with B. Frankland to discuss next steps in connection with         0.80   550.00        440.00
               filing, work on collecting signature pages and pro hac vice motions.
03/22/20 CMR   Review and provide comments to Jennifer M. Koegh (JND)                   0.70   550.00        385.00
               declaration.
03/23/20 CMR   Work on finalizing pleadings for filing, multiple emails with B.         1.60   550.00        880.00
               Frankland and C. Burrow to address same, call with Rachael
                    Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 13 of 19
                                          Diamond McCarthy LLP

Rex A. Sharp                                                                                           April 15, 2020
I.D. 1249-00013 - CMR                                                                                 Invoice 34432
Re: Sheridan Fund I                                                                                           Page 4
Date    Atty   Description                                                           Hours     Rate       Amount
               Bazinski to discuss timing for filing and call with B. Frankland
               regarding same, emails with C. Burrow to finalize the documents
               for filing.
03/23/20 CAB   Revise and finalize pro hac motions for all attorneys; file same        2.80   220.00        616.00
               with court; finalize and file declarations in support of motion to
               approve settlement; prepare, finalize and file notice of appearance
               on behalf of settlement class.
03/24/20 CMR   Prepare for and attend first day hearing for Sheridan; follow up        1.20   550.00        660.00
               calls with Rachael Bazinski and Barbara Frankland regarding
               scheduling hearing for preliminary approval.
03/25/20 CMR   Calls with Rachael Bazinski and Barbara Frankland to prepare for        1.50   550.00        825.00
               hearing, address scheduling conflict for preliminary approval
               hearing..
03/25/20 CAB   File motion to appear pro hac vice for B. Frankland.                    0.30   220.00         66.00
03/26/20 CMR   Prepare for and attend call to prepare for preliminary approval         1.10   550.00        605.00
               hearing, follow up call with B. Frankland, pull profer example and
               send to B. Frankland.
03/30/20 CMR   Call with Kirkland attorneys to prepare for hearing, follow up call     2.50   550.00       1,375.00
               with B. Frankland regarding same, email to class counsel to
               prepare for hearing on preliminary approval, review Keough
               profer; prepare for preliminary approval hearing.
03/31/20 CMR   Prepare for and attend hearing to consider preliminary approval,        1.80   550.00        990.00
               research examples of forms of pleading for the approval of class
               counsel fees in bankruptcy court.
                                                              Total Fee s            59.70              31,812.00
                   Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 14 of 19
                                               Diamond McCarthy LLP

Rex A. Sharp                                                                                                       April 15, 2020
I.D. 1249-00013 - CMR                                                                                             Invoice 34432
Re: Sheridan Fund I                                                                                                       Page 5


                                                                    Total Fees and Disbursements                    31,812.00
                                                                    Total Current Charges                           31,812.00




                  The above am ount may not include third party expenses for which we have not yet been billed.
                                      REMITTANCE WITHIN 20 DAYS IS APPRECIATED
        Case 20-31884 Document 182-4 Exhibit
                                     Filed inCTXSB on 05/15/20 Page 15 of 19
                                                                                                      CHARLES M. RUBIO | PARTNER
                                                                                                 CRUBIO@DIAMONDMCCARTHY.COM
                                                                                                                 P. 212.430.5438
295 Madison Avenue, 27th Floor | New York, NY 10017 | Phone: 212.430.5400 | Fax: 212.430.4599                    F. 212.430.5499



                                                              May 12, 2020
Sent via email

Matthew R. Heintz
Vice President and General Counsel
Sheridan Production
1360 Post Oak Boulevard, Suite 2500
Houston, Texas 77056
Email: mheintz@sheridanproduction.com

           Re:        Sheridan Holding Company I, LLC and Affiliates

Dear Mr. Heintz:

        Reference is made to that certain letter agreement, dated March 12, 2020 (the “Fee
Letter”),1 by and between Sheridan Production Company, LLC (“SPC”) and Diamond McCarthy
LLP (“Diamond McCarthy”) with respect to Diamond McCarthy’s retention by Sharp Barton LLP
to serve as bankruptcy counsel for a settlement class of royalty owners (the “Proposed Class”) who
received or who were entitled to receive royalty payments from SPC.

       Pursuant to the Fee Letter, Diamond McCarthy shall provide summary statements to the
Company for its reasonable services rendered to, and reasonable and documented expenses
incurred on behalf of, the Proposed Class every month, or as more frequently as Diamond
McCarthy may reasonably determine to be necessary.

         Enclosed herewith is a statement for services provided to the Proposed Class through April
30, 2020. Pursuant to the Fee Letter, Diamond McCarthy may debit the Retainer provided by SPC
not less than seven (7) calendar days after delivery of the Summary Statement.

           Call me if you have any questions or comments regarding this matter.

                                                                        Diamond McCarthy LLP




                                                                        Charles Rubio, Partner

Enclosure

CC:        Rachael Marie Bazinski (rachael.bazinski@kirkland.com)
           Rex A. Sharp (rsharp@midwest-law.com)
           Barbara Frankland (bfrankland@midwest-law.com)


1
           Capitalized terms used but not defined herein have the meanings assigned to such terms in the Fee Letter.
             Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 16 of 19




                                          700 S. Lavaca Street
                                              Austin, TX
                                          Fed. Tax I.D. #XX-XXXXXXX

Rex A. Sharp                                                                   Invoice 34585
Sharp Law, LLP                                                                  May 12, 2020
5301 West 75th Street
Prairie Village, KS 66208


ID: 1249-00013 - CMR
Re: Sheridan Fund I
For Services Rendered Through 4/30/2020

           Previous Balance                                                          31,812.00
           Advanced Deposit Applied                                                 -31,812.00
           Balance Forward                                                                0.00

           Current Fees                                 7,222.50
           Total Current Charges                                                     7,222.50

           Total Due                                                                7,222.50

           Trust Balance                               23,188.00
           Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 17 of 19
                                          Diamond McCarthy LLP

Rex A. Sharp                                                                                     May 12, 2020
I.D. 1249-00013 - CMR                                                                           Invoice 34585
Re: Sheridan Fund I                                                                                    Page 2



                                                 Fee Recap
                                                                    Hours         Rate/Hour         Amount
Charles M. Rubio                   Partner                           10.60            550.00        5,830.00
Catherine A. Burrow                Paralegal                          3.10            220.00          682.00
Sandra D. Hancock                  Paralegal                          4.90            145.00          710.50
                                                    Totals           18.60                          7,222.50

                                                    Fees
Date     Atty Description                                                         Hours     Rate    Amount
04/07/20 CMR Email to B. Frankland regarding recommendation for discovery          0.50    550.00    275.00
              requests.
04/08/20 CMR Work on preparing form 2004 examination notice.                        1.50   550.00     825.00
04/08/20 CAB Prepare draft notice of Rule 2004 examination to third parties and     0.70   220.00     154.00
              forward to C. Rubio.
04/13/20 CMR Provide comments to certificate of conference for rule 2004            0.40   550.00     220.00
              examination notice.
04/15/20 CAB Extended telephone conference with C. Rubio regarding Rule             0.50   220.00     110.00
              2004 notices and subpoenas; assemble and forward information
              requested related to same.
04/16/20 CMR Emails with B. Frankland, S. Hancock and C. Burrow to prepare          0.50   550.00     275.00
              2004 notices.
04/17/20 SDH Draft subpoena and edit form notice of 2004 examination for            0.50   145.00      72.50
              Revolution Resources, LLC in preparation and file same; file
              notice of change of address for Sharp Law firm.
04/17/20 CMR Work on preparing 2004 examination notice and attachments and          1.80   550.00     990.00
              address multiple emails with B. Frankland regarding same.
04/20/20 SDH Draft subpoena and edit notice of 2004 examination for                 0.80   145.00     116.00
              Continental Resources, LLC, Camino Natural Resources, LLC,
              Snyder Partners, and P.O. & G Operating LLC in preparation for
              filing and service of same.
04/20/20 CMR Work on preparing 2004 notices and multiple emails with Sandra         1.80   550.00     990.00
              Hancock, Barbara Frankland, Allan DeVore and Jandra Cox, calls
              and emails with Liberty Operating, Snyder Partners, and
              Trueblood Resources.
04/21/20 SDH Prepare subpoenas for and update form notice of rule 2004              1.60   145.00     232.00
              examination for Continental Resources, Inc., OEX-1, LLC, P.O.
              & G. Operating, LLC, Snyder Partners, and Fullspike Energy,
              LLC; serve form notice of 2004 examination for Snyder Partners.
04/21/20 CMR Work on preparing and filing 2004 exams, try to complete               1.70   550.00     935.00
              conferences in connection with same.
04/22/20 SDH Prepare subpoenas for and update form notice of rule 2004              2.00   145.00     290.00
              examination for Liberty Operating, Inc., Trueblood Resources,
          Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 18 of 19
                                          Diamond McCarthy LLP

Rex A. Sharp                                                                                           May 12, 2020
I.D. 1249-00013 - CMR                                                                                 Invoice 34585
Re: Sheridan Fund I                                                                                          Page 3
Date    Atty   Description                                                           Hours     Rate       Amount
               Inc., Camino Natural Resources, LLC, Casillas Operating, LLC,
               Echo E&P, and LLC, Iron Star Energy, LLC; serve form notice
               of 2004 examination for Liberty Operating, Inc. and Trueblood
               Resources, Inc.
04/22/20 CMR   Work on filing 2004 exam notices and communications in                  0.80   550.00       440.00
               connection with same.
04/22/20 CAB   Assemble and forward information requested regarding Judge              0.40   220.00        88.00
               Jones's procedures for fee applications to B. Frankland and C.
               Rubio.
04/23/20 CMR   Multiple emails with T. Grdina regarding responses to 2004              1.00   550.00       550.00
               discovery request, work on finalizing and sending 2004 discovery
               requests on Liberty, Trueblood and Snyder.
04/23/20 CAB   Assemble and forward Rule 2004 subpoenas for production for             0.50   220.00       110.00
               Trueblood Resources and Liberty Operating to process server
               with instructions for service of same.
04/24/20 CAB   Prepare and forward Rule 2004 subpoena materials to process             0.50   220.00       110.00
               server with instructions for service on Snyder Partners.
04/28/20 CMR   Confer with R. Sharp and B. Frankland regarding fee application.        0.40   550.00       220.00
04/29/20 CAB   Communication with process server regarding inability to serve          0.30   220.00        66.00
               Snyder Partners' Rule 2004 subpoena and request for additional
               instructions; email exchange with C. Rubio regarding same.
04/30/20 CMR   Address Trueblood (delivered) and Snyder Partners.                      0.20   550.00       110.00
04/30/20 CAB   Communications with process server to cancel attempts to serve          0.20   220.00        44.00
               Trueblood Services following receipt of confirmation for receipt of
               documents from B. Frankland.
                                                              Total Fees             18.60               7,222.50
          Case 20-31884 Document 182-4 Filed in TXSB on 05/15/20 Page 19 of 19
                                               Diamond McCarthy LLP

Rex A. Sharp                                                                                                      May 12, 2020
I.D. 1249-00013 - CMR                                                                                            Invoice 34585
Re: Sheridan Fund I                                                                                                     Page 4


                                                                   Total Fees and Disbursements                     7,222.50
                                                                   Total Current Charges                            7,222.50




                  The above amount may not include third party expenses for which we have not yet been billed.
                                      REMITTANCE WITHIN 20 DAYS IS APPRECIATED
